Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 2/18/22, have been fully considered but they do not confer patentability on all the instantly filed claims.  Claims 11 and 12 have been amended to include the limitation that variables L1 and L2 also include single bond.  This amendment removes the previously applied claim interpretation.  Applicants have also amended independent claim 1 by including subject matter from claims 2-5 (now canceled).  Applicants have also included the proviso that when all the R4 to R7 groups that do not form a fused ring are hydrogen and R15 to R18 are also hydrogen, then variable R1 includes a list of variables which excludes hydrogen and alkyl groups.  Additionally, Applicants have included the limitation that when any one of X5 and X6 is a single bond, the other is not N(Ar7). Collectively, all these amendments overcome the previously relied upon prior art rejections.  However, further search has led to new prior art rejections.  While these new prior art rejections now reject claims 11 and 12 (which were previously indicated as containing allowable subject matter), this Office action is final since claims 11 and 12 are no longer tethered to the claim interpretation made in the previous Office action.  A substitute specification has also been provided by Applicants which overcomes the objections to the specification made in the previous Office action.

Claim Objections
Claim 12 is objected to.  The limitation “X8 is” should be amended to --X8 is-- for better clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Synlett 2015, 26, A-F).
Claims 1 and 6: Wang et al. teaches the following compounds 
    PNG
    media_image1.png
    130
    175
    media_image1.png
    Greyscale
(Scheme 4).  As applied to independent claim 1, compound 8b anticipates Chemical Formula 5 with variables R1 and R4 anticipating Chemical Formula 2 with variables L1 and L2 being equal to single bonds, and variable R3 being equal to phenyl, variables R5 and R6 are joined together to form a ring which anticipates Chemical Formula 13 where R15 and R16 are equal to hydrogen and R17 and R18 are bonded together to form a ring which anticipates Chemical Formula 16 of claim 6 with variables R20-R23 equal to hydrogen.
Claims 7-9: While Wang et al. does not explicitly teach compounds which satisfy the limitations of claims 7-9, these claims serve to further limit optional embodiments of claim 1. As such, Wang et al. may still be properly relied upon to reject claims 7-9.
Claims 11 and 12: In compound 8b above, variables L1 and L2 are equal to single bonds, thereby anticipating claims 11 and 12.
Claims 13 and 14: In compound 8b above, variables R1 and R3 are equal to a C6 aryl group (phenyl), thereby anticipating claim 13.  The phenyl groups in compound 8b above also anticipate formula B-1 of claim 14 with variables Z9-Z13 equal to C(Ar13) with Ar13 equal to hydrogen.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  Wang et al. does not teach or suggest compounds which satisfy the compounds of claim 15.  Additionally, Wang et al. does not teach or suggest employing the compounds taught therein in the manner required by claims 16 and 17.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766